Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over JONG et al. (U.S. Publication No. 2019/0229413) in view of Mow et al. (U.S. Publication No. 2018/0026341) and JEON et al. (U.S. Publication No. 2020/0303808). 
Claim 1:  JONG teaches an antenna assembly (fig. 4D), applied to a mobile terminal (100, fig. 1A), the mobile terminal comprising a 3D (the term “3D” is broadly being interpreted to encompass any shape comprising a length, width and depth) glass housing (110, figs. 1A and 1B) and a PCB (391) accommodated in the 3D glass housing; wherein the antenna assembly comprises: a flexible circuit board (390); a radiating antenna (321, fig. 3A); and a phase shifter (para. [0270]); the radiating antenna is attached to the flexible circuit board (fig. 4D), the phase shifter is disposed on the PCB (fig. 4D) and is connected to the radiating antenna, and the inner side surface of the 3D glass housing faces the PCB (figs. 1A and 1B).  
JONG fails to teach the flexible circuit board is adhered to an inner side surface of the 3D glass housing.  However, Mow teaches affixing an antenna on a flexible circuit board to the inner surface of a housing using an adhesive (176, fig. 8). It would have been 
JONG also fails to teach the radiating antenna is tightly attached to the inner side surface of the 3D glass housing.  Mow, however, discloses forming the housing out of glass (para. [0019]). It would have been obvious to one of ordinary skill in the art to have modified the invention of JONG and made the housing out of glass, as taught by Mow, and thus realized a radiating antenna tightly attached to the inner side surface of the 3D glass housing.  The motivation would have been to have made the electronic device more aesthetically pleasing by having a glass finish.
JONG also fails the radiating antenna bends with the flexible circuit board to be tightly adhered to the inner side surface of the 3D glass housing.  However, JEON discloses a radiating antenna (231-234, fig. 2A) that bends with the flexible circuit board (220, fig. 2A), and using either of a support member 310 or a part of the housing 110 (para. [0072]; see also fig. 3) to support the radiating antenna. It would have been obvious to one of ordinary skill in the art to have combined the modified invention of JONG and Mow with the teachings of JEON, and provided the radiating antenna such that it bends with the flexible circuit board and tightly adhered the radiating antenna to the inner side surface of the 3D glass housing; the motivation would have been to have eliminated the need for a dedicated support for the radiating antenna and instead utilized the housing to support the radiating antenna and thus reduced the number of parts.
The modified invention of JONG teaches wherein the 3D glass housing comprises a screen surface (110A, fig. 1A), a rear housing surface (110B, fig. 1B) opposite to the screen surface, and a side wall (110C, fig. 1A) between the screen surface and the rear housing surface, and the radiating antenna is tightly adhered to the side wall by using the flexible circuit board (fig. 7, JONG).

Claims 4 and 5:  JONG teaches wherein the radiating antenna is a millimeter wave antenna (para. [0078]).  
Claim 6:  JONG teaches wherein the phase shifter is a 5-bit phase shifter, and precision of the phase shifter is 11.25 degrees (para. [0270]).  
Claim 7:  JONG teaches wherein the antenna assembly further comprises a feeding network (a feeding network is inherent in the antenna system of JONG in order to supply signals to and from the antennas) and a control circuit (Since the array antenna of JONG is capable of beam steering, it inherently comprises control circuitry) that are electrically connected to the 7phase shifter, and the feeding network and the control circuit are both disposed on the PCB (fig. 4D).  
Claims 8 and 10-13:  JONG teaches a mobile terminal (100, fig. 1A), comprising the antenna assembly according to claims 1 and 3-6.

Response to Arguments
Applicant's arguments filed September 08, 2021 have been fully considered but they are not persuasive.
On page 6, paragraph 1 of the Remarks, Applicant contends “according paragraph 0072 of JEON, the support member 310 is arranged so that the FPC 220 may be bent at the angle specified by the support member 310. The support member 310 may be fixed such that the FPC 220 is bent at a specified angle to face the specified direction. Even if the FPC 220 is supported by a part of the housing 110, it is also need to meet the above requirement. Therefore, based on the above requirement, when the FPC 220 is supported by a part of the housing, the part should also protrude from the surface of the housing. If the FPC is supported on the inner surface of the housing without supported by any protrude, 
In response, the Examiner disagrees with Applicant’s characterization of what is disclosed in paragraph [0072] of JEON. There is no requirement in JEON for, when the FPC 220 is supported by a part of the housing, the part should also protrude from the surface of the housing, as alleged by Applicant. This section simply states that the FPC 220 can also be supported by a part of the housing 110 without the need for support member 310.  
Applicant goes on to further explain, on page 7, paragraph 1, that “it is clear that according to Fig. 2A, even if the support member 310 is removed, the FPC is not fixed to the side wall.”  The Examiner respectfully disagrees with Applicant. 
Figure 7 of JONG best illustrates the location of the antenna 321 relative to the sidewall 110.  Since JEON is being relied upon solely for supporting a flexible circuit board with antenna directly on a housing, the location of the antenna 321 relative to the sidewall 110 would remain the unchanged.  
	On page 7, paragraph 2, Applicant submits that the “combination with the
description in Fig. 7 and paragraph 0144 of the description [of JONG], those skilled in the art can only intuitively obtain that the antenna arrays are positioned to face the side member 118, and cannot obtain that the antenna arrays are adhered to the side member 118.”  The Examiner respectfully disagrees with Applicant. 
	In response, the antenna array 321 shown in figure 7 of JONG must be mounted somehow within the electronic device 100; it would have been obvious for the person of skill to have turned to the JEON reference for a suitable option for mounting an antenna array within an electronic device.  As taught by JEON, and as explained above, it would have been obvious to the person of skill in the art to have mounted the antenna array 321 directly onto the sidewall part 110 of the electronic device 100, as shown in figure 7 of JONG.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/Robert Karacsony/Primary Examiner, Art Unit 2845